— Action for specific performance of a contract for the sale of real property. Defendants appeal from an order denying their motion to dismiss the complaint, based on the ground that the contract on which the action is founded is unenforeible under the provisions of the Statute of Frauds "(Rules Civ. Prac., rule 107, subd. 8). Order affirmed, with $10 costs and disbursements, with leave to defendants to answer within ten days from the entry of the order hereon. (Tobias v. Lynch. 233 N. Y. 515; N. E. D. Holding Co. v. McKinley, 246 N. Y. 40; Restatement, Contracts, § 207, clause (c), illustration 12.) Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.